DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Independent claim(s) 166 should begin with an “An” and the claim should be read “An apparatus]….”.
Claim 180 is objected to because of the following informalities:  Claim 180 lines 1 and 2 recites “the power contact” which should be changed to “a power contact” to place the claim limitation into better form.  Appropriate correction is required.
Claim 200 is objected to because of the following informalities:  Claim 200 line 4 recites “the magnetic coupler” which should be changed to “a magnetic coupler” to place the claim limitation into better form.  Appropriate correction is required.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the USA on 05/10/2021. It is noted, however, that applicant has not filed a certified copy of the 202120328550.1 application as required by 37 CFR 1.55.

		

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 166, 170 and 171 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Galstian et al. (US Pub. 2019/0186712).
As to claim 166, Galstian discloses apparatus (Fig. 17, 18, 19A and 19B) for providing light, the apparatus comprising a light fixture (filament mounting) that: includes a light-emitting diode ("LED") (emitter/filament; 0091 emitters are LEDs); and is configured to: depend from a fixture support (socket connector or socket connector+ driver circuit/filament mounting+multifaced or smooth reflector Fig. 19A); emit a beam (see Fig. 17); receive a control message from a conductor of the fixture support (0051); and, in response to the control message, adjust a beam-spread angle (0050 broadening; 0015; 009299) of the beam (Fig. 17 polydisperse LC device; 0089).

As to claim 170, Galstian discloses further comprising a lens that is configured to adjust the beam-spread angle in response to an electric field (0093 and 0094) applied to the lens.

As to claim 171, Galstian discloses wherein the lens includes a liquid crystal (0094; 0002).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 167 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galstian in view of Lys et al. (US Pub. 2004/0155609).
Regarding claim 167, Galstian discloses the invention as disclosed above except for the conductor is a bus.
Lys teaches the conductor is a bus (Fig. 2; 0094 data bus; 0125).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use a conductor that is a bus as taught by Lys for the conductor as disclosed by Galstian to utilize a connector configuration that can be used to communicate commands to a light source/module and such a configuration allows communicating with other light source/modules commands (Fig. 2; 0094) and/or simple substitution of one conductor configuration for another to obtain predictable results.
	
	
Claim(s) 172 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galstian in view of Aliakseyeu et al. (WO2014147524A1).
Regarding claim 172, Galstian discloses the invention as disclosed above except for the light fixture is further configured to adjust, in response to the control message, a height along a vertical direction that passes through the fixture when the fixture is in operation.
Aliakseyeu teaches the light fixture is further configured to adjust, in response to the control message, a height along a vertical direction that passes through the fixture when the fixture is in operation (0088; 0078; Fig. 2g 276, 278, 274).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use control message height adjustment as taught by Aliakseyeu for the height of the fixture as disclosed by Eichel to utilize vertically raise or lower a light fixture for greater or lesser light coverage or for higher or lower position or a light.

Claim(s) 173 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galstian in view of Eichel (CA2860617A1).
Regarding claim 173, Galstian discloses the invention as disclosed above except for the light fixture is further configured to adjust, in response to the control message, a tilt angle between a centerline of the beam and a vertical direction that passes through the fixture when the fixture is in operation.
Eichel teaches the light fixture (Fig. 2; light fixture) is further configured to adjust, in response to the control message, a tilt angle (0028-0030 and 0034) between a centerline of the beam and a vertical direction that passes through the fixture when the fixture is in operation (Fig. 2;).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use control/light fixture/tilt angle as taught by Eichel for the light fixture as disclosed by Galstian to utilize a control system for tilting angle of a light fixture (0034).
	

Claim(s) 174 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galstian in view of Creasman et al. (US Pub. 2015/0345762).
Regarding claim 174, Galstian discloses the invention as disclosed above except for the light fixture is further configured to adjust, in response to the control message, a pan angle defined about a vertical direction that passes through the fixture when the fixture is in operation.
Creasman teaches the light fixture (Fig. 5; L lighting fixture) is further configured to adjust, in response to the control message (Fig. 7 controller with signal to Pan Actuator 48), a pan angle (12 pan-tilt mechanism) defined about a vertical direction (see Fig. 5 side to side motion is about vertical) that passes through the fixture when the fixture is in operation (Fig. 5).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use Pan Angle adjust for Light Fixture as taught by Creasman for use with the apparatus as disclosed by Galstian to utilize the advantage of controlled panning (0054; Fig. 5).
		

Claim(s) 176 and 180 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galstian in view of Wulfman et al. (USPN 5,154,509).
Regarding claim 176, Galstian discloses the invention as disclosed above except for the light fixture includes a magnetic coupler that is configured to suspend the fixture from the fixture support.
Wulfman teaches the light fixture includes a magnetic coupler (Fig. 2; 35 magnetics) that is configured to suspend the fixture (57 fixtures)  from the fixture support (20).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use magnetic coupler configuration as taught by Wulfman for the coupling as disclosed by Galstian to utilize a configuration that has the convenience of magnetic attachment and removal (col. 2 lines 51-58) for fast and convenient attachment and/or a low voltage magnetic track lighting system that can be used in environments varying from commercial installations to small residential systems, and wherein the lighting system provides increased flexibility of fixture placement.) and to provide a low voltage track lighting system wherein the attachment system between the track and a given fixture is based on magnetic attraction, and wherein replaceable magnets in the mount of each fixture attach to the metal brackets of the track to hold a fixture in place, and provide the force for contact with the electrical strip (col. 1 lines 30-36).
	
	
Regarding claim 180, Galstian discloses the invention as disclosed above except for the power contact further includes a power contact that is configured to: contact a power rail on the fixture support; and be held against the power rail solely by the magnetic coupler.
Wulfman teaches the power contact (Fig. 4; 37 electrical contact strips) further includes a power contact (Fig. 4; 37 contact strips) that is configured to: contact a power rail (Fig. 5; 32 conductor tubes) on the fixture support (Fig. 1; 20 magnetic track); and be held against the power rail (32) solely by (see Fig. 2 magnet is the only force holding the fixture to the magnetic track 20) the magnetic coupler (35).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use power contact/power rail/magnetic coupler configuration as taught by Wulfman for use with the apparatus as disclosed by Galstian to utilize is to provide a low voltage magnetic track lighting system that can be used in environments varying from commercial installations to small residential systems, and wherein the lighting system provides increased flexibility of fixture placement.) and to provide a low voltage track lighting system wherein the attachment system between the track and a given fixture is based on magnetic attraction, and wherein replaceable magnets in the mount of each fixture attach to the metal brackets of the track to hold a fixture in place, and provide the force for contact with the electrical strip (col. 1 lines 30-36).

Claim(s) 186, 190-192, 194 and 195 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eichel (CA2860617A1) in view of Galstian.
As to claim 186, Eichel discloses an apparatus for providing light (Fig. 2), the apparatus comprising a motorized light fixture (2 light fixture; 16 motors) that: includes a light-emitting diode ("LED"); and is configured to: depend from a fixture support (Fig. 2;0028); receive a control message from a conductor of the fixture support (U control signal; Fig. 2); and, in response to the control message: pan the LED; and tilt the LED (0034) except for includes a light-emitting diode ("LED"); and is configured to: depend from a fixture support.
Galstian teaches includes a light-emitting diode ("LED") (Fig. 19A; emitter filament; 0091 LED light sources); and is configured to: depend from a fixture support (Fig. 17-19; see fig. 19A; socket connector or socket connector+ driver circuit/filament mounting).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the LED depends from a fixture support configuration as taught by Galstian for the light source/spotlight configuration of the light fixture as disclosed by Eichel to utilize LEDs which are economical and can be used in a light fixture/light source/spotlight (0091).

As to claim 190, Eichel discloses wherein the motorized light fixture (Fig. 2) is further configured to adjust, in response to the control message, a beam-spread angle of a beam to be emitted, in operation, from the emitter (0034 focus control signal; Fig. 2 shows a light beam, 4 spotlight, with a beam spread angle.).

Regarding claim 191, Eichel discloses the invention as disclosed above except for a lens that is configured to adjust the beam-spread angle in response to an electrical current applied to the lens.
Galstian teaches a lens that is configured to adjust the beam-spread angle in response to an electric field (0094) applied to the lens.
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use beam-spread angle/electric field/lens configuration as taught by Galstian for use in the apparatus as disclosed by Eichel to utilize simple substitution of one beam-spread angle configuration for another to obtain predictable results (0094).

Regarding claim 192, Eichel discloses the invention as disclosed above except for the lens includes a liquid crystal.
Galstian teaches the lens includes a liquid crystal (0093 and 0094).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use liquid crystal/lens as taught by Galstian for lens as disclosed by Eichel as modified by Galstian to utilize one manner of controlling beam spread angle for a beam  (0094).
	
	
As to claim 194, Eichel discloses the light fixture (Fig. 2; light fixture) is further configured to adjust, in response to the control message, a tilt angle (0028-0030 and 0034) between a centerline of a beam to be emitted, in operation, from the emitter, and a vertical direction that passes through the fixture when the fixture is in operation (Fig. 2;).

Regarding claim 195, Eichel discloses wherein the light fixture (Fig. 2; 2 light fixture) is further configured to adjust, in response to the control message, a pan angle defined about a vertical direction that passes through the fixture when the fixture is in operation (0034).

Claim(s) 193 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eichel and Galstian as applied to claim 186 above, and further in view of Aliakseyeu et al. (WO2014147524A1).
Regarding claim 193, Eichel discloses the invention as disclosed above except for the light fixture is further configured to adjust, in response to the control message, a height along a vertical direction that passes through the fixture when the fixture is in operation.
Aliakseyeu teaches the light fixture is further configured to adjust, in response to the control message, a height along a vertical direction that passes through the fixture when the fixture is in operation (0088; 0078; Fig. 2g 276, 278, 274).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use control message height adjustment as taught by Aliakseyeu for the height of the fixture as disclosed by Eichel to utilize vertically raise or lower a light fixture for greater or lesser light coverage or for higher or lower position or a light.

	
Claim(s) 197 and 200 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eichel and Galstian as applied to claim 186 above, and further in view of Wulfman et al. (USPN 5,154,509).
Regarding claim 197, Eichel discloses the invention as disclosed above except for the light fixture includes a magnetic coupler that is configured to suspend the fixture from the fixture support.
Wulfman teaches the light fixture includes a magnetic coupler (Fig. 2; 35 magnetics) that is configured to suspend the fixture (57 fixtures)  from the fixture support (20).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use magnetic coupler configuration as taught by Wulfman for the coupling as disclosed by Eichel as modified by Galstian to utilize a configuration that has the convenience of magnetic attachment and removal (col. 2 lines 51-58) and/or to provide a low voltage magnetic track lighting system that can be used in environments varying from commercial installations to small residential systems, and wherein the lighting system provides increased flexibility of fixture placement.) and to provide a low voltage track lighting system wherein the attachment system between the track and a given fixture is based on magnetic attraction, and wherein replaceable magnets in the mount of each fixture attach to the metal brackets of the track to hold a fixture in place, and provide the force for contact with the electrical strip (col. 1 lines 30-36).

Regarding claim 200, Eichel discloses the invention as disclosed above except for the light fixture further includes a power contact that is configured to: contact a power rail on the fixture support; and be held against the power rail solely by the magnetic coupler.
Wulfman teaches the light fixture (Figs. 1 and 2; 57 fixture mount)  further includes a power contact (Fig. 4; 37 contact strips) that is configured to: contact a power rail (Fig. 5; 32 conductor tubes) on the fixture support (Fig. 1; 20 magnetic track); and be held against the power rail (32) solely by (see Fig. 2 magnet is the only force holding the fixture to the magnetic track 20) the magnetic coupler (35).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use power contact/power rail/magnetic coupler configuration as taught by Wulfman for use with the apparatus as disclosed by Eichel as modified by Galstian to utilize is to provide a low voltage magnetic track lighting system that can be used in environments varying from commercial installations to small residential systems, and wherein the lighting system provides increased flexibility of fixture placement.) and to provide a low voltage track lighting system wherein the attachment system between the track and a given fixture is based on magnetic attraction, and wherein replaceable magnets in the mount of each fixture attach to the metal brackets of the track to hold a fixture in place, and provide the force for contact with the electrical strip (col. 1 lines 30-36).

Allowable Subject Matter
Claim 182 and 203 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Claim 182 is allowable because limitations the apparatus wherein the light fixture further includes a communication bus contact that is configured to: push against a power rail of the fixture support; and be held against the power rail solely by the magnetic coupler are not disclosed. 
Claim 203 is allowable because limitations the apparatus wherein the light fixture further includes a communication bus contact that is configured to: push against a power rail of the fixture support; and be held against the power rail solely by the magnetic coupler are not disclosed. 
The remaining claims are allowable due to their dependency.

	
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Galstian (US Pub. 2021/0109419) disclose a Liquid Crystal Beam Control.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614. The examiner can normally be reached 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLENN D ZIMMERMAN/Examiner, Art Unit 2875       


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875